Title: To George Washington from Major General William Heath, 11 December 1776
From: Heath, William
To: Washington, George



Dear General
Haverstraw [N.Y.] Decr 11th 1776

I received your Orders the night before last for the march of General Parsons’s Brigade, and yesterday noon the Three Regiments at Peeks-Kill began their march, making about 500 men which are now here—I have ordered Huntingtons and Tylers to Joyn me they may make about three Hundred men, after leaving a Captain & 50 men as a Guard at the Pass in the mountains Colonel Vose with Greatons Bonds & Porters is now Seven miles advanced I have Sent to him to Halt untill I come up Unless He Should have received orders for his Conduct either from your Excellency, General Lee or Gates—He has about 500 men which will make in the whole about 1300 men. I find the Inhabitants to be in the Utmost Distress, the Tories are Joyning the Enemy and Insulting and Disarming the Whigs, Striping them of their Cattle Effects &c. Complaints Petitions &c. are Continually presenting for releif and the Greatest Complaints are from Orange Town, Clerks Town and the neighbourhood of Hackensack—I cannot pass therefore without Securing this neighbourhood, I think therefore to move by the way of Orange Town and Paramus to Curb the Disaffected and if by any means it should appear that the Enemy have not a Body of Troops at fort Lee or E[nglish] Neighbourhood and But a Small Detachment at Hackensack, to Endeavour to Dislodge them, if it should be Possible, I should be glad to know your Excellencys further Pleasure.
On Saturday last a schooner with a Flagg Came up the River with The Revd Charls Inglis, and one Mr Moor on Board to Sollicit of the Convention their Families which are now at Fish-Kills or in that vicinity, I gave orders for the Flag to be treated with the Utmost Politeness & Respect and at the Same time with as great precaution, I have forbid their going up either by Land or water, and have Stoped the vessel Below the Ferry I sent the Letters to the Convention after Examination, 

And have wrote to them that I shall not Consent to either of the Persons going to Fish-Kills or to their Families being Permitted to be Sent to the City, as it appears to me that the Cause may receive Injury thereby Distrust is the mother of Security—The Flag waits an answer from Convention, But my Consent shall not be given Unless directed by your Excellency—I have ordered the Gally to lye near the Schooner and to Keep her Boats Rowing Round her all night—The men of war have Sailed Down the River. I have the Honor ⟨to be⟩ with great respect your Excellencys most Humble Servt

W. Heath

